DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .              

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 04/29/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 29 APRIL 2021 has been entered.            

 Status of Claims 
Claims 1-3, 5-11 and 13-16 are pending in this instant application per the RCE’s remarks and claim amendments filed on 04/29/2021 by the Applicant, wherein Claims 1 and 9 are the two independent claims reciting system and method claims with Claims 2-3/5-8 and 10-11/13-16 dependent on said two independent claims respectively.  Said RCE’s claim amendments have amended both independent Claims 1 and 9 as well as dependent Claims 3, 6-8, 11 and 14-16;  while Claims 4 and 12 are shown as cancelled.          
This Office Action is a non-final rejection in response to the RCE’s remarks and the claim amendments filed by the Applicant on 29 APRIL 2021 for its original 
Accordingly, amended Claims 1-3, 5-11 & 13-16 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:        
Whoever invents or discovers any new and useful process, machine, manufacture, or 
composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-3, 5-11 & 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 9 are independent system and method claims respectively.           
Analysis                         
Claim 9: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of a method for detecting fraudulent healthcare claim activity comprised of:   an analyzer to receive eligibility data related to an interaction between a service provider and a service recipient, and to generate one or more risk scores based on the eligibility data for a subsequent claim submitted based on the eligibility data, the eligibility data being accessed from at least one of a data stream and 

That is, other than reciting steps of using an analyzer for data received & generate risk scores, and a translator for interpreting risk scores (generated by the analyzer), nothing in the claim precludes the limitations from practically being performed as organizing human activity or in the human mind.  For example, but for the “using an analyzer for data received & generate risk scores, and a translator for interpreting risk scores (generated by the analyzer)” language, the claim encompasses the user manually determining steps that represent automation of human activity.  Similar manual activities can be carried out for organizing human activity and/or by mental steps.  These limitations are mental processes or organizing human activities of the group “Certain Methods of Organizing Human Activity” (Step 2A1-YES).         

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about using an analyzer for data received & generate risk scores, and a translator for interpreting risk scores (generated by the Step 2A2-NO).                

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional element/s in the claim amount/s to no more than mere instructions to apply the exception using a generic computer and/or computer component/s (a method for detecting fraudulent healthcare claim activity).  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer component/s over internet cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional limitations of risk exposure and case manager that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The background does not provide Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept and the claim is not patent eligible.                  
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.               

The analysis above applies to all statutory categories of the invention including system Claim 1.  Furthermore, the dependent method claims 10-11/13-16 do not resolve the issues raised in the independent Claim 9.  Accordingly, dependent system Claims 2-3/5-8 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.              
Therefore, said Claims 1-3, 5-11 & 13-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 


This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       

4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-3/5-8 and 9-11/13-16 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.        
(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 04/29/2021 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)           


Exemplary Analysis for Rejection of Claims 9-11 & 13-16 

Independent Claim 9 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2017/ 0270435 filed by Gallardo, Kleber (hereinafter “Gallardo”) in view of Pub. No. US 2016/ 0314249 filed by Dunleavy, Keith R. (hereinafter “Dunleavy”), and further in view of Pub. No. US 2018/ 0018602 filed by DiMaggio et al. (hereinafter “DiMaggio”), and as described below for each claim/ limitation.              

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 9, Gallardo teaches ---             
9.    A computer-implemented method for detecting fraudulent healthcare claim activity, the method comprising operating a processor to:        
(see at least:   Gallardo Abstract and Summary of Various Embodiments in paras [0004]-[0009]; and para [0127] about {“For example, in the context of healthcare fraud detection, the application typically performs the following data pre-processing operations: (a) identify providers that have been excluded from Medicaid, Medicare, or insurance companies for fraud, waste, or abuse behavior; (b) perform breakout detection in the time-series records of each provider to identify statistically significant anomalies, e.g., based on the amount claimed per month, and label the breakouts periods as the times when the provider likely conducted fraud, waste, or abuse in healthcare; (c) compute metrics based on domain knowledge (deep learning models can determine useful metrics through analysis of the data, but it is still beneficial if the application can provide a base set of known metrics, as pre-computing metrics can save computation and iteration time in deep learning and can make the results more easily interpretable); and (d) connect the resulting data source to an Analyzer Operator (discussed below).”}; AND para [0320] about {“In an alternative embodiment, the disclosed apparatus and methods (e.g., see the various flow charts described above) may be implemented as a computer program product for use with a computer system.”}; AND Summary paras [0004]-[0008] for core processing system with fraud detection;  which together are the same as claimed limitations above including ‘computer-implemented’ and ‘a processor’)     


Gallardo teaches ---           
access by an interface component, eligibility data related to an interaction between (a service provider) and a service recipient;          
(see at least:   Gallardo ibidem; & para [0124] about {“Patient data has demographic information.  Patients' eligibility data has information about the programs for which each patient is eligible or registered.  Provider data has contacts of the providers, and providers' license and credential shows their qualifications.  Contract data includes detailed rules in the insurance contracts.”}, which are the same as claimed limitations above including about ‘eligibility data’; & para eligibility data has information about the programs for which each patient is eligible or registered.  Provider data has contacts of the providers, and providers' license and credential shows their qualifications.  Contract data includes detailed rules in the insurance contracts.”}; & para [0308] about a provider ID & a patient ID;  which together are the same as claimed limitations above wherein teachings of “patient” are the same as ‘a service recipient’ claimed above;  and para [0006] about {“The core processing system may include a deep learning engine, such as a machine learning engine, configured to process the data.  The deep learning engine may be configured to automatically determine a set of performance metrics and a plurality of algorithms to use for the at least one data source and create therefrom an ensemble of models, where each component in the ensemble is a deep learning model focusing on a specific type of fraud.  The deep learning engine may be configured to detect medical claim fraud in real time, or substantially in real time, from a stream of medical claims.”}; which are the same as claimed limitations above including about ‘a data stream’;  and para [0004] about {“In accordance with one embodiment of the invention, a healthcare fraud detection system comprises a user interface, a core processing system coupled to the user interface and also coupled to a database storage,”}; & Claim 1 about {“A healthcare fraud detection system comprising: a user interface;  a core processing system coupled to the user interface, the core processing system also coupled to a database storage;”}; AND Summary paras [0004]-[0005] for user interface; AND paras [0100]-[0101] for an interface, a user interaction interface and a web-browser based interface); which together are the same as claimed limitations above including about ‘a storage component’ and ‘interface component’)      

Gallardo teaches as disclosed above, but it may be argued that it may not explicitly disclose about 
(see at least:   Dunleavy Abstract and Summary of the Disclosure in para [0007];  and paras [0070]-[0072] about {“FIG. 7 illustrates an exemplary clinical analytics engine according to examples of the disclosure.  The clinical analytics engine can 
specification.”};  which together are the same as claimed limitations above including about ‘an analyzer’;  and paras [0003], [0005]-[0007], [0018]-[0019], [0021]-[0023], [0026], [0028]-[0029], [0031], [0033]-[0035], [0039], [0045], [0047] & [0049]-[0050]  about “healthcare provider/s” that are the same as claimed ‘a service provider’)      
Examiner notes that Dunleavy teaches about other claimed limitations also, for example but not limited to eligibility data in para [0030] about eligibility data.        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gallardo with the teachings of Dunleavy.  The motivation to combine these references would be to provide a healthcare fraud detection system that prevents loss of funds to fraud, waste, and abuse (see paras [0003]-[0004] of Gallardo), and to provide computing platforms, in which data is aggregated, mined, and analyzed from multiple sources to put together a comprehensive and in-depth view of various facets of a patient's medical history "on-demand" (when needed and requested), can help to maximize the quality of healthcare while at the same-time minimizing inefficient expenditures associated with performing unnecessary or redundant medical tests and laboratory diagnostics (see para [0006] of Dunleavy).             


Gallardo and Dunleavy teach ---            
generate one or more risk scores based on the eligibility data for a subsequent claim, the one or more risk scores being based on the eligibility data, the eligibility data being accessed prior to submission of the subsequent claim;       
(see at least:   Gallardo ibidem;  and para [0048]/FIG. 45 is a 

PHYSICIAN_NAME using a pie chart, in accordance with one exemplary embodiment.”}; & para [0085] about {“In some embodiments, Absolute Insight allows users to control and process data with a variety of functions and algorithms, and creates analysis and plot visualizations.  Absolute Insight may have prepared models and templates ready to use and offers a complete variety of basic to professional data messaging, cleansing and transformation facilities.  Its Risk score and Ranking engine is designed so that it takes about a couple of minutes to create professional risk scores with a few drag and drops.”}; & para [0102] about {“Then, with reference to FIG. 4, at 3, Absolute Insight obtains the list of all artifacts (saved &/or shared models, risk scores--rankings, charts & dashboards) from a Database.  At 4, Absolute Insight also gets a list of cached processes, data and lists them for the user.”}; & para [0111] about {“Absolute Insight's fraud detection interface is designed for ease of use.  For example, the interface uses "drag & drop" and/or "plug & play" features.  Each artifact, including data sources, filters, risk scores, models, templates, charts and/or dashboards, may be completely cohesive and pluggable to each other because of common input/output data ports.  To that end, under the Modeling Tab the user may prepare their analysis model that can produce instant, reusable and/or schedulable results.  All of the artifacts are listed and available in the modeling canvas to build reusable fraud processing template apps.  Absolute Insight allows users to use one click `apps`.  This provides a level of convenience to even novice users, who may drag and drop almost any kind of data source along any "fraud detection app" and it will do that analysis with no or minimal configuration.”};  which together are the same as claimed limitations above including about ‘one or more risk scores’)         
(see at least:   Dunleavy ibidem; & para [0028] about {“Absolute Insight's fraud detection interface is designed for ease of use.  For example, the interface uses "drag & drop" and/or "plug & play" features.  Each artifact, including data sources, filters, risk scores, models, templates, charts and/or dashboards, may be completely cohesive and pluggable to each other because of common input/output data ports.  To that end, under the Modeling 


Gallardo and Dunleavy teach ---             
interpret the one or more risk scores;          
identify a subset of risk scores from the one or more risk scores associated with (a risk exposure)  that exceeds (a risk threshold), (the risk exposure) corresponding to at least one of a value of the risk score and (a monetary loss) associated with the subsequent claim;
generate a user format representative of the one or more risk scores for the subsequent claim and that is based on the identified subset of risk scores;   and     
cause by  the interface component, display of the user format.      
(see at least:   Gallardo ibidem;  and paras [0004]-[0005] about {“In accordance with one embodiment of the invention, a healthcare fraud detection system comprises a user interface, a core processing system coupled to the user interface and also coupled to a database storage, and a data input providing healthcare data, the data input being user selectable from at least one data source, the data input being coupled to the core processing system.  The core processing system comprises a set of stored pre-defined plug-and-play applications configured to manipulate the data, and the core processing system is configured to permit, via the user interface, drag-and-drop selection and interconnection of at least one data source and at least one pre-defined plug-and-play application by a user to produce a healthcare fraud detection model and to display, via the user interface, fraud analytics data produced by the healthcare fraud detection model.”} ...... & {“In various alternative embodiments, the user interface may be a web-browser interface.  The core processing system may display the least one data source and the at least one pre-defined plug-and-play application as interconnected icons on the user interface.”}; & para [0101] about {“Various interactions between components in the distributed architecture are now described with reference to FIGS. 3-11.  With reference to FIG. 3, at 1, a user interaction 
results to the next process.”}; & para [0111] already cited above; & paras [0182]-[0192] about {“FIG. 22 is a sample annotated screen showing a portion of the sample screen of FIG. 20 highlighting a second set of controls.  The following is a brief description of the various items highlighted in FIG. 22: Item 1 Allows switching between advance query editing view and interface driven view.  
Item 2 allows the user to enable Rule chaining i.e. using results of one rule-filter to create new rule.  It will be further explained in upcoming sections.  
Item 3 allows the user to Select a data source on which you want to create query filter.  
Item 4 allows the user to provide an Alias name for the selected data source.  
Item 5 allows the user to Remove the data source if there are multiple data sources selected.  
Item 6 allows the user to Add more data sources to create joins and complex query filters.  
Item 7 allows the user to open custom query manager where the user can create queries to use in the current query filter; custom queries can be used in a specific way while creating query filter configurations.  
Item 8 allows the user to open logical expressions manager, which allows the user to create logical and mathematical expressions based on multiple columns; if those expressions are used in a query filter, then they will result in adding one or more new resultant columns based on the expression.  
Item 9 Allows the user to add multiple columns from the selected data source quickly.  
Item 10 allows the user to aggregate data on certain time periods e.g. Yearly, Quarterly, Monthly, Daily.”}; & sub-section titled “Example Models” in paras [0229]-[0231] that includes a graphical user interface (GUI); & para [0306] for GUI; AND para [0112] about {“Deep learning models support "Big Data" analysis and, in certain exemplary embodiments, incorporate in-memory 
construct medical fraud indicators and more complex Medical Fraud processes.”}; & para [0121] about {“(Absolute Insight Deep learning may:) identify simple medical fraud features to construct more complex representations of medical claim fraud in hidden layers and put together a whole picture representation identifying an entity as fraudulent or not.”}; & para [0127] about {“compute metrics based on domain knowledge (deep learning models can determine useful metrics through analysis of the data, but it is still beneficial if the application can provide a base set of known metrics, as pre-computing metrics can save computation and iteration time in deep learning and can make the results more easily interpretable); and (d) connect the resulting data source to an Analyzer Operator.”}; which together are the same as claimed limitations above to include ‘interpret the one or more risk scores’)     ;
(see at least:   Dunleavy ibidem;  and paras [0073]-[0074] about {“As previously discussed, an on-demand real-time patient-specific data analysis order can initiate one or more data analytical schemes or algorithms to be performed upon a set of data.  The algorithms or data analytical schemes can be created by a flowchart designer 702.  Flowchart designer 702 can be a platform by which a programmer can pre-program one or more algorithms and specify how an algorithm is to analyze pertinent data related to a particular on-demand real-time patient-specific data analysis.  In one example, flowchart designer 702 can act as a common translator of logical considerations into algorithmic processes applied against the data.  As previously discussed, each data analytical scheme or algorithm can include a series of inclusion and exclusion criteria.  The exclusion and inclusion criteria can be specified by a user and also can be dictated by the type of on-demand real-time patient-specific data analysis that a user orders.”}......& {“Using the flowchart designer, a programmer can input the inclusion and exclusion criteria of a search, using a user-friendly syntax, which can then be translated/compiled into an algorithmic process that can be applied against a set of data to perform the on-demand real-time patient-specific data analysis.  The analytics service 706, upon receiving an order, can determine which algorithm or set of algorithms is to be applied to a set of data.”}; which together are the same as claimed limitations above including about ‘a translator’)

a/the risk exposure’, ‘a risk threshold’ and ‘a monetary loss’.  However, DiMaggio teaches them explicitly.            
(see at least:   DiMaggio Abstract and Summary in paras [0008]-[0011]; and para [0098] about {“In an instance, business intelligence system 117 can employ scoring component 120 to generate a risk score representing an estimated impact of threat data, vulnerability data, or non-compliance data and such subsets of data can contribute to the generation of the risk score.  Furthermore, the risk score can be based on values associated with a maturity level and a comparison of such values to one or more values corresponding to a maturity level.  In an aspect, second determination component 210 can determine values associated with maturity thresholds in order to determine a risk score.  As such, processor 112 can execute determination component 210 to determine a risk score by comparing a value associated with the maturity level to adjusted values that standardized the maturity levels to account for risk factors related to threat data or vulnerability data.”}; and para [0061] about {“Also, in an aspect, a maturity level threshold can represent a level of maturity (e.g., represented by a data value) that indicates the presence of a certain exposure to risks from non-compliance and compliance related impact factors.  Accordingly, the comparison of the maturity level (e.g., data value) to the threshold maturity level (e.g., threshold data value) can facilitate the generation of a risk score, where the threshold maturity level provided a risk adjusted scale to allow for the determination of riskiness to an organization given a certain maturity level (e.g., data value).”}; & para [0063] about {“In an aspect, an organization with a lower maturity level will likely be determined (e.g., using scoring component 120) to have a higher risk score representing the presence of an increased exposure to risk to the clients' organization.  Furthermore, an organization with a compliancy program determined to have a greater maturity level can likely have a lower risk score representing a decreased vulnerability to risk based on the compliancy program.”}; & para [0103] about {“In a non-limiting embodiment, system 300 can also include a business intelligence system 117 that can employ a modeling component 310 that generates an interactive graphical model representing the risk score or the maturity level.  In an aspect, modeling component 310 can be configured to depict visual and graphical representations of a maturity level, a maturity score (e.g., generated using scoring component 120 based on a comparison of a a/the risk exposure’, ‘a risk threshold’ and ‘a monetary loss’)      
Examiner notes that DiMaggio teaches about other claimed limitations also.       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gallardo and Dunleavy with the teachings of DiMaggio.  The motivation to combine these references would be to provide a healthcare fraud detection system that prevents loss of funds to fraud, waste, and abuse (see paras [0003]-[0004] of Gallardo), and to provide computing platforms, in which data is aggregated, mined, & analyzed from multiple sources to put together a comprehensive and in-depth view of various facets of a patient's medical history "on-demand" (when needed and requested), can help to maximize the quality of healthcare while at the same-time minimizing inefficient expenditures associated with performing unnecessary or redundant medical tests and laboratory diagnostics (see para [0006] of Dunleavy), and to provide a service to healthcare clients (Covered Entities & Business Associates) that acts to minimize or eliminate these potential compliance failures relating to host governmental requirements (see para [0007] of DiMaggio).          




Dependent Claims 10-11 and 13-14 are rejected under 35 USC 103 as unpatentable over Gallardo in view of Dunleavy and DiMaggio as applied to the 
rejection of independent method Claim 9 above, and as described below for each claim.          

With respect to Claim 10, Gallardo, Dunleavy and DiMaggio teach ---         
10.    The method of claim 9, wherein generating the one or more risk scores comprises applying one or more analytical methods.        
(see at least:   Gallardo ibidem;  and para [0004] about {“The core processing system comprises a set of stored pre-defined plug-and-play applications configured to manipulate the data, and the core processing system is configured to permit, via the user interface, drag-and-drop selection and interconnection of at least one data source and at least one pre-defined plug-and-play application by a user to produce a healthcare fraud detection model and to display, via the user interface, fraud analytics data produced by the healthcare fraud detection model.”}; & para [0007] about {“The core processing system may allow the user to alter the display of the fraud analytics data.  The core processing system may allow sharing of the healthcare fraud detection model over a network.”}; & paras [0086]-[0098] about {“In some embodiments, the data analysis software provides a number of benefits, for example: 
Unobtrusive:  for example, the software may be browser-based with zero desktop footprint.     
Deep Intelligence that allows the user to understand why things are happening.      
Predictive Intelligence: predict what will happen next.    
Adaptive Learning: system learns and adjusts based on actual results.     
Complete Analytics Workflow: intuitive analytics processes.    Powerful Insights: immediate productivity gains with drag and drop.     
Data Science in a Box: quickly understand the significance of the data.      
Perceptive Visualizations: articulate analysis with meaningful visualizations.        
Seamless Data Blending: quickly connect disparate data sources.   
Simplified Analytics: leverage prebuilt analytic models.     
Robust Security: be confident your data and analysis are secure.  

(see at least:   Dunleavy ibidem;  and para [0046] about {“Once the data has been mined from the various databases, at step 334 the computing platform can determine the appropriate analytical processes to be employed to produce the results desired by the clinician 302.  The creation of algorithms that not only determine which analytical measurements to employ but how those analyses are implemented is discussed in further detail below.  At step 336, the computing platform 316 can execute the real-time analysis of the data mined from the various data sources using the analytical measurements determined in step 334.”}; & paras [0066]-[0068]/FIG. 6 about {“At step 614, if the checks initiated at steps 604, 608, and 612 all yield positive results, the process can move to a process analytics step in which analytical results from the clinical analytics engine 616 (described in further detail below) can be requested.  At step 614, the order parameters can be transmitted to clinical analytics engine 616, which can perform the requested analysis and return the results.  A discussion of the clinical analytics engine is provided further below.”}...... & {“ At step 618, once the clinical analytics engine 616 produces the results, the results can be sent to a reports generator 620 that can convert the results into a desired format for consumption by a user.  The reports generator is discussed further below.”}...... & {“Thus, as discussed above, the order processing component 600 can orchestrate individual components, including the data lake 606, the participating organization map 610, the clinical analytics engine 616, and the reports generator 620, in order to process an on-demand real-time patient-specific data analysis order and return the results back to the user.”}; & para [0069]/ 
FIG. 4 about {“Returning to FIG. 4, and as previously discussed the on-demand real-time patient-specific data analysis order processing unit 416 can be connected to a clinical analytics engine 418.  The clinical analytics engine 418 can provide the analytical computing runtime environment that runs analytical pre-programmed algorithms or data analytical schemes against data storage assets that are accessible by the computing platform such as the databases stored within data lake 422.”}; & paras [0070]-[0076] about {“FIG. 7 illustrates an exemplary 
data analysis computing platform.”}; & para [0082]/FIG. 4 about {“Returning to FIG. 4, once the clinical analytics engine performs the on-demand real-time patient-specific data analysis, it can transmit a result of the on-demand real-time patient-specific data analysis back to on-demand real-time patient-specific data analysis order processing module 416.  The on-demand real-time patient-specific data analysis order processing module 416 can take the received result and generate a report that can ultimately be consumed by a user of the on-demand real-time patient-specific data analysis computing platform 404.  In one example, the on-demand real-time patient-specific data analysis order processing module 416 can access a report generation module 426 which can format the received results according to defined template that can be pre-defined for a specific type of on-demand real-time patient-specific data analysis.”};  which together are the same as claimed limitations above including about ‘applying one or more analytical methods’)  
(see at least:   DiMaggio ibidem)    



With respect to Claim 11, Gallardo, Dunleavy and DiMaggio teach ---       
11.    The method of claim 9, wherein each risk score 
generating the user format comprises generating the user format with reference to the associated set of supporting data.           

(see at least:   Dunleavy ibidem;  and para [0007] about {“This disclosure relates to a computerized platform for performing analytics using medical data aggregated and mined from various third-party and internal databases.  The platform can allow for the real-time analysis of a patient's medical data and allows for a healthcare provider to order an analytical test that is most pertinent to the patient and healthcare provider, on demand, at the time of the medical encounter, and receive the answer back to support the clinician's provision of high quality and cost-effective care.”}; & para [0033]/FIG. 3 about {“FIG. 3 illustrates an exemplary functionality of an on-demand real-time 
(see at least:   DiMaggio ibidem)     



With respect to Claim 13, Gallardo, Dunleavy and DiMaggio teach ---        
13.   The method of claim 9, 
with the subsequent claim.            
(see at least:   Gallardo ibidem; and paras [0085] and [0102] already cited above for Ranking Engine and rankings/charts respectively; & paras [0117]-[0118] about {“Absolute Insight Deep learning may:   perform dimension reduction, classifier, regression & clustering attempting to mimic human brain modeled by neurons and synapses defined by weights.”}; & sub-section titled “Ranking” in para [0226] about {“Exemplary embodiments provide a ranking capability for data preparation and manipulation.  Features range from basic sorting, filtering, and adding/removing attributes/columns, to exclusive features like creating new combined columns, re-weighting attributes, assigning ranks to each record to detect anomalies/patterns, and creating more informative views of data from the data source. ......FIG. 38 is a sample screen showing an analysis of the Medical Transactions data source, with the results sorted by rank.”}; & para [0314] about {“At 9, the metrics for each of the optimal models produced by each of the algorithms are then 
(see at least:   Dunleavy ibidem)     
(see at least:   DiMaggio ibidem; and paras [0111],[0138]&[0140] for risk impact data/risk ranking data; & Claims 4 & 9 for risk impact data/risk ranking data;  which together are the same as claimed limitations above)     



With respect to Claim 14, Gallardo, Dunleavy and DiMaggio teach ---        
14.    The method of claim 9 comprises operating the processor to:          
generate the one or more risk scores based on one or more of a service provider data related to prior healthcare claim activity of the service provider and a service recipient data related to prior healthcare claim activity of the service recipient.            
(see at least:   Gallardo ibidem; and see citations listed above for ‘one or more risk scores’; & para [0124] about {“Provider data has contacts of the providers, and providers' license and credential shows their qualifications.  Contract data includes 
detailed rules in the insurance contracts.”} that are the same as claimed limitations above including about ‘a service provider data’)  
(see at least:   Dunleavy ibidem;  and para [0021] about {“Order entry interface 114 can, in some examples, be a preexisting computer interface utilized by, for example, a laboratory service provider to order laboratory tests or by a clinician to order a prescription drug directly from a particular pharmacy.  By utilizing a preexisting order entry interface, a healthcare 
provider can have a common interface to order both laboratory diagnostics as well as on-demand real-time patient-specific data analyses for a particular patient under their care within their existing workflow.”}; & para [0032] about {“At step 210, the on-demand real-time patient-specific data analysis service provider can utilize a web service to parse the request, aggregate, mine and analyze the desired data, and generate a result/report of the on-demand real-time patient-specific data analysis.  At step 212 the result can be received and routed back to the requesting service provider.”}; & para [0050] about {“A clinician 406 can also utilize an electronic health record interface or other order entry platform 410 to order an on-demand real-time patient-specific data analysis.  An electronic health record (EHR) is an electronic version of a patient's medical history 
is able to order laboratory work to be performed upon the patient.”}; & para [0086] about {“Returning to FIG. 4, in some examples, the computing platform 404 can also include a data integration services module 428.  Data integration services 
module 428 can be responsible for populating the data that resides in data lake 422 by processing, transforming, and validating data that is received from external entities such as participating healthcare providers.”};  which are the same as claimed limitations above including about ‘a service provider data’)       
(see at least:   DiMaggio ibidem)     




Dependent Claim 15 is rejected under 35 USC 103 as unpatentable over Gallardo in view of Dunleavy and DiMaggio as applied to the rejection of method Claims 9-11/13-14 above, and further in view of Pub. No. US 2016/ 0125549 filed by Joao et al. (hereinafter “Joao”), and as described below for each claim.          

With respect to Claim 15, Gallardo, Dunleavy and DiMaggio teach ---         
15.    The method of claim 9, further comprises operating the processor to:       
generate a comparison of the subsequent claim with a claim provided by (an analogous service provider for an analogous service recipient).          
(see at least:   Gallardo ibidem)      
(see at least:   Dunleavy ibidem)     
(see at least:   DiMaggio ibidem)     

Gallardo, Dunleavy and DiMaggio teach as disclosed above, but they may not explicitly disclose about ‘an analogous service provider for an analogous service recipient’.  However, Joao teaches them  explicitly.            
(see at least:   Goao Abstract and Summary of the Invention in paras [0011]-[0108];  and para [0214] about {“The apparatus and method of the present invention can be utilized in numerous preferred embodiments in order to provide a vast array of healthcare and healthcare-related services for any one or more of the various parties described herein.  While certain of the 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gallardo, Dunleavy and DiMaggio with teachings of Joao.  The motivation to combine these references would be to provide a healthcare fraud detection system that prevents loss of funds to fraud, waste, and abuse (see paras [0003]-[0004] of Gallardo), and to provide computing platforms, in which data is aggregated, mined, & analyzed from multiple sources to put together a comprehensive and in-depth view of various facets of a patient's medical history "on-demand" (when needed and requested), can help to maximize the quality of healthcare while at the same-time minimizing inefficient expenditures associated with performing unnecessary or redundant medical tests and laboratory diagnostics (see para [0006] of Dunleavy), and to provide a service to healthcare clients (Covered Entities & Business Associates) that acts to minimize or eliminate these potential compliance failures relating to host governmental requirements (see para [0007] of DiMaggio), and to perform proper diagnoses and to prescribe appropriate treatments, healthcare professional or providers typically rely on information which is obtained from patients, relatives of patients, previous providers, and/or healthcare facility and/or hospital staff members and thus the need for an apparatus and a method for providing healthcare information and/or healthcare-related information to the various providers, payers, patients, third party individuals, and/or insurance brokers, agents and/or other intermediaries (see paras [0003] & [0010] of Joao).            




Dependent Claim 16 is rejected under 35 USC 103 as unpatentable over Gallardo in view of Dunleavy and DiMaggio as applied to the rejection of method Claims 

With respect to Claim 16, Gallardo, Dunleavy and DiMaggio teach ---       
16.    The method of claim 9, further comprises operating the processor to:        
identify from a storage component a set of subsequent claims associated with (a risk exposure) exceeding (a priority threshold).          
(see at least:   Gallardo ibidem;  and 3 sub-sections titled “Absolute Insight (AI) Modules” in para [0141]; & “Base Modules” in paras [0142]-[0150];  and “Data Repository” in paras [0151]-[0152]; & FIG. 16; which together are the same as claimed limitations above including about ‘a case manager’)       
(see at least:   Dunleavy ibidem)     
(see at least:   DiMaggio ibidem)     

Gallardo, Dunleavy and DiMaggio teach as disclosed above, but they may not explicitly disclose about ‘a risk exposure’ and ‘a priority threshold’.  However, Klindworth teaches them explicitly.             
(see at least:   Klindworth Abstract;  and 2 sub-sections titled “Defining Risk Management” in paras [0054]-[0063];  & “Outlining a Risk Management Design” in paras [0064]-[0067] about {“The typical steps for risk management are broken down in 6 steps.  They include: .sup.xxiv; Determining the objectives of the organization; Identifying exposures to loss; Measuring those same exposures; Selecting alternatives; Implementing a solution; and Monitoring the results; which are the same as claimed limitations above including about ‘a risk exposure’;  and para [0142] about {“Prior Art also does not consider the requirement to have real-time monitoring and multiple triggers that fire when thresholds are exceeded for potential perpetrators of improper payments.”};  & para [0254] about {“provides real-time triggers to activate intelligence capabilities, combined with predictive scoring models, to take action when risk thresholds are exceeded”};  & para [0393]/FIGs. 14 & 15 about {“FIG. 14 describes the Strategy Manager capabilities of the Automated Healthcare Risk Management System. It is comprised of real-time capabilities for targeting, triggering and taking action on high-risk claims, providers, healthcare merchants, beneficiaries that exceed pre-determined criteria thresholds.  The Strategy Manager creates strategies to identify high-risk, high value payments and queue through Workflow to investigators (circle #2).  FIG. 15 demonstrates the real-time queuing of the demo 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gallardo, Dunleavy and DiMaggio with teachings of Klindworth.  The motivation to combine these references would be to provide a healthcare fraud detection system that prevents loss of funds to fraud, waste, and abuse (see paras [0003]-[0004] of Gallardo), and to provide computing platforms, in which data is aggregated, mined, & analyzed from multiple sources to put together a comprehensive and in-depth view of various facets of a patient's medical history "on-demand" (when needed and requested), can help to maximize the quality of healthcare while at the same-time minimizing inefficient expenditures associated with performing unnecessary or redundant medical tests and laboratory diagnostics (see para [0006] of Dunleavy), and to provide a service to healthcare clients (Covered Entities & Business Associates) that acts to minimize or eliminate these potential compliance failures relating to host governmental requirements (see para [0007] of DiMaggio), and to focus prevention and detection efforts on the highest risk and highest value providers, healthcare merchants, claims, transactions or beneficiaries for fraud, abuse, over-servicing, over-utilization, waste or errors (see para [0068] of Klindworth).              




With respect to Claims 1-3 & 5-8, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 9-11 & 13-16 as described above using cited references of Gallardo, Dunleavy, DiMaggio, Joao and Klindworth, because the limitations of these system Claims 1-3 & 5-8 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 9-11 & 13-16 as described above.               

 Response to Arguments 
Applicant's RCE remarks and claim amendments dated 29 APRIL 2021 with respect to the rejection of amended Claims 1-3, 5-11 and 13-16 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-3, 5-11 and 13-16, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding citations from already used references that have been added in response to the Applicant’s latest claim amendments (in the RCE).               

Applicant's arguments with respect to rejection of Claims 1-3, 5-11 and 13-16 under 35 USC 103 have been considered, but they are moot in view of the new cites from previously used references, which were necessitated by Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).       

In response to the Applicant’s latest arguments of 04/29/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner clarifies that this is an improvement to an abstract idea (of fraud detection), which is clearly recited in the Applicant’s own Specification (see paras [0022]-[0024]) --- {“ [22] The systems and methods described herein operate to detect fraudulent healthcare claim activity by analyzing an eligibility request.  When a patient (service recipient) first arrives at a medical facility to receive healthcare, the service provider at the medical facility will verify the patient's healthcare eligibility.  The eligibility request includes eligibility data that can be analyzed by the fraud detection system for detecting fraudulent healthcare claim activity.                [23] Eligibility data can include information received by the fraud detection system prior to submitting the healthcare claim, such as, but not limited to, eligibility of the patient for treatment and prior claim submissions of the service provider. The eligibility data can be stored in a standard format, such as Eligibility Benefit Inquiry 

In response to the Applicant’s previous arguments traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the instant invention has been portrayed as a technology solution, and Examiner considers it to be a business solution for this Applicant to solve problems encountered in its line of business.    

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims, i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 


 /S.M./       Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691